DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-13 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first securing mechanism” and “a second securing mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fenton et al. (US 8956372) [hereinafter Fenton] in view of Asnis (US 5059201) and in further view of Rosenbluth et al. (US 5312423) [hereinafter Rosenbluth].
Regarding claim 1, Fenton discloses a surgical instrument for threading a loop of suture material through a piece of tissue (abstract), the surgical instrument comprising:
a shaft (housing (202)) having a cannulation (internal lumen (201)), a longitudinal axis, a distal end (located near fixed jaw (penetrating portion (210)) (Fig. 2a-b), and a proximal end (located at the proximal end of the handle) (not shown); 

a first jaw (penetrating portion (210)) (Figs. 2a-b), the first jaw fixedly mounted to the distal end of the shaft (col. 5 line 31), and the first jaw (210) having a first passage (the lumen inside the first jaw that retains channel (211)) for receiving the needle (see Figs. 3c and 3d), and a distal opening (see Figs. 3c and 3d) to allow the needle (250) to pass therethrough, and 
a flexible strand (fastener (100)); and
a handle assembly (not shown) configured to move the needle from a first position (in which the grasper (250) is retracted) (Figs. 3a-b) to a second position (in which the grasper (250) is extended) (Figs. 3c-d) (col. 5 lines 63-67),
wherein the flexible strand is a suture (col. 7 lines 41-48); and wherein a first portion (first end (101)) of the flexible strand is a single tail of the suture (see Fig. 1) and a second portion (second end, loop (102)) of the flexible strand is a suture loop terminating in the single tail (see Fig. 1),
 and wherein the single tail is at a first terminal end of the suture and the suture loop is at a second terminal end of the suture (shown in Fig. 1) (col. 4 lines 23-25).
However, Fenton fails to disclose:
a second jaw,
the handle assembly being configured to also move the second jaw with respect to the first jaw, and
 wherein the second jaw comprises a second securing mechanism configured to secure a second portion of the flexible strand and to place the second portion of the flexible strand around tissue.
Asnis teaches a suture passer in the same field of endeavor, used for threading a loop of suture material through a piece of tissue (abstract), the suture passer comprising:

the second jaw (102) being movable with respect to the first jaw (26) (col. 8 lines 31-48) (Figs. 11-14), the second jaw (102) having a second passage (channel through the second jaw (102) for receiving the needle (202)) (Figs. 4 and 11);
a handle assembly (an actuation assembly (300)) being configured to move the second jaw (102) with respect to the first jaw (26) via. fixed handle (302) and movable handle (304) (col. 8 lines 49-61), and
wherein the second jaw (102) comprises a second securing mechanism, interpreted under 35 U.S.C. 112(f) as V-shaped notch (108) located on the top surface of tube (102) (Fig. 4) (col. 5 lines 24-26) that is capable of allowing a suture or a strand of flexible material to extend therethrough and wrap around the distal end of the jaw; this is structurally equivalent to the second securing mechanism disclosed in applicants’ specification which comprises an opening or a slot; therefore the notch is configured to secure a second portion of a flexible strand and to place the second portion of the flexible strand around tissue (see Figs. 14 and 15); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device in Fenton to add a second, movable, jaw with a passage for receiving a needle, a notch for securing a portion of a flexible strand, and a handle assembly configured to control said second jaw as taught by Asnis in order to stabilize the tissue before piercing the tissue which would prevent the tissue from escaping the first jaw (col. 1 lines 57-60) and to allow the second jaw to be capable of securing the looped end of the fastener.
	The combination of Fenton in view of Asnis fails to disclose wherein the first jaw comprises a first securing mechanism configured to secure a first portion [i.e. a tail end] of the flexible strand

a first, stationary, jaw (curved finger (28)) (Fig. 12) wherein the first jaw (28) comprises a first securing mechanism, interpreted under 35 U.S.C. 112(f) as lateral retention groove (34) that allows a suture or a strand of flexible material to extend therethrough (see Figs. 13 and 13) (col. 5 lines 59-68 and col. 6 lines 40-44).; this is structurally equivalent to the first securing mechanism disclosed in applicants’ specification which comprises an opening or a slot, configured to secure a first portion of a flexible strand.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the first jaw in Modified Fenton to include a lateral suture retention groove as taught by Rosenbluth in order to secure the tail end of the fastener while the fastener is retained in the channel (col 6 lines 40-45). 
Regarding claim 3, Modified Fenton discloses wherein the handle assembly (200) (Fig. 1 of Asnis) comprises a handle (fixed handle (302)) and a trigger mechanism (movable handle (304)) (Fig. 1 of Asnis), wherein the handle (302) comprises a proximal member (top surface (324)) and a distal member (distal circular member on fixed handle (302)) (Fig. 1 of Asnis), and wherein the trigger mechanism (304) comprises a finger lever (distal circular member on movable handle (304)) being pivotally connected to the distal member of the handle (col. 6 lines 38-40 of Asnis).
Regarding claim 4, Modified Fenton discloses all of the limitations set forth above in claim 1 including a needle (needle grasper (250)). Fenton further discloses wherein the needle (grasper 250) is provided with a sharp tip (pointed front end of grasper (250)) on each end of jaws (251). However, Fenton does not explicitly discloses the needle having a hook and a notch above slot (206)) (shown in Fig. 6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the jaws in grasper in Fenton to include the hook and notch of Asnis in order to effectively retain the tail end of the fastener within the needle (col. 9 lines 45-49)	
Regarding claim 5, Modified Fenton further disclose wherein the second jaw (inner tube (102) of Asnis) is a pivotably movable member (col. 5 lines 15-24 of Asnis).
Regarding claim 6, Fenton substantially discloses the invention as claimed above and further discloses wherein the tissue is soft tissue (col. 3 lines 62-65).
Regarding claim 7, Fenton substantially discloses the invention as claimed above and further discloses wherein the tissue is tendon or ligament (col. 3 lines 62-65).
Regarding claim 8, Fenton substantially discloses the invention as claimed above and further discloses wherein the flexible strand is a braided suture comprising a plurality of high strength fibers (col. 7 lines 41-48 and col. 9 lines 51-57). 
Regarding claim 9, Modified Fenton discloses a method of suturing tissue with a suture passing instrument as recited in claim 1 (see suture passing instrument of Fenton in view of Asnis and Rosenbluth with respect to claim 1) comprising: 
advancing the needle (grasper (250)) (Fig. 2b) in a first direction (needle (250) is extended) through the second passage (channel through the second jaw (102) for receiving the needle of Asnis) and through the first passage of the first jaw (penetrating portion (210)) (shown in Figs. 3a-3d of Fenton and Figs. 10-12 of Asnis) (col. 6 lines 28-34 of Fenton) ; 
capturing the first portion (tail end (101)) of the flexible strand (fastener (100)) with the needle (see Figs. 3c-d) (col. 6 lines 35-37); and 

Regarding claim 10, Fenton substantially discloses the invention as claimed above and further discloses wherein the first portion (101) is a suture tail and the second portion (102) is a suture loop terminating in the suture tail (shown in Fig. 1) (col. 4 lines 23-25)
Regarding claim 11, Fenton substantially discloses the invention as claimed above and further discloses piercing the tissue with the first portion (101) and pulling on the first portion (101) to position the second portion (102) around the tissue and forming a loop around the tissue (see Figs. 3c-h of Fenton).
Regarding claim 12, Fenton substantially discloses the invention as claimed above and further discloses wherein the tissue is tendon or ligament (col. 3 lines 62-65).
Claims 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fenton et al. (US 8956372) [hereinafter Fenton] in view of Rosenbluth et al. (US 5312423) [hereinafter Rosenbluth].
Regarding claim 13, Fenton discloses a method of forming a slip knot stitch on tissue (see Fig. 3h), comprising: 
advancing, in a first direction (needle (250) is extended), a needle (grasper (250)) (Figs. 3c-d) of the suture passer to capture the flexible end (101) (col. 6 lines 35-37); 
advancing, in a second direction( needle (250) is extended), the needle (250) with the captured flexible end to pass the flexible end (101) through the loop (102) (Figs. 3c-d) and to pass the flexible end (101) through tissue (not shown in Figs. 3c-d) (col. 6 lines 35-37);
pulling on the flexible end (101) to position the loop (102) around the tissue to form a luggage tag stitch(see Figs. 3e-h) (col. 6 lines 37-43).

Rosenbluth teaches a method of forming a slip knot stitch on tissue (abstract; Figs. 23-26) comprising securing a loop (58) (see Figs. 6 and 7) of the suturing construct (56) on a second jaw (elongate inner tube (23)) (Fig. 7) of the suture passer (10) (Fig. 1) (col. 6 lines 34-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device in Fenton to add a second jaw as taught by Rosenbluth in order to retain the looped end of the suture around the distal end of the second jaw (col. 3 lines 7-13).	
Regarding claim 15, Fenton substantially discloses the invention as claimed and further discloses wherein the second direction (needle (250) is extended) (see Figs. 3c-d) is opposite the first direction (needle (250)) is retracted) (see Figs. 3a-b).
Regarding claim 16, Fenton substantially discloses the invention as claimed and further discloses wherein the suturing construct (fastener (100)) (see Fig. 1) is formed of bioabsorbable polyesters or copolymers or combinations thereof (see col. 4 lines 35-51 of Fenton).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified suturing construct of modified Rosenbluth to be formed of bioabsorbable polyesters or copolymers or combinations thereof (taught by Fenton) in order to be absorbed by the body over a period of time (see col. 4 lines 35-51 of Fenton).
Regarding claim 17, Fenton substantially discloses the invention as claimed and further discloses wherein the loop (102) is a flexible, uninterrupted, continuous loop having a fixed perimeter (see Fig. 1).
Regarding claim 18, Fenton substantially discloses the invention as claimed above and further discloses wherein the tissue is soft tissue (col. 3 lines 62-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771